UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7152



JOHN DOUGLAS ALEXANDER,

                                              Plaintiff - Appellant,

          versus


WILLIAM E. GUNN,

                                               Defendant - Appellee,

          and


HOLMAN C. GOSSETT, JR.; CHARLIE SANDERS, Spar-
tanburg County Public Defender,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-96-783-7-24AK)


Submitted:   January 16, 2001             Decided:   February 8, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Douglas Alexander, Appellant Pro Se. Teresa A. Knox, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE, Colum-
bia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Douglas Alexander appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.    Alexander v. Gunn, No. CA-96-783-7-24AK (D.S.C. July

31, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2